Exhibit 10.31

FIRST AMENDMENT TO TRUST AGREEMENT NO. 8

This First Amendment to Trust Agreement No. 8 is made on this 9th day of March,
1992, by and between Cleveland-Cliffs Inc, an Ohio corporation
(“Cleveland-Cliffs”) and Ameritrust Company National Association, a national
banking association, as trustee (the “Trustee”);

WITNESSETH:

WHEREAS, on April 9, 1991, Cleveland-Cliffs and the Trustee entered into a trust
agreement (“Trust Agreement No. 8”) for the purpose of providing benefits under
the Cleveland-Cliffs Inc Retirement Plan for Non-Employee Directors (Effective
June 1, 1984 and amended and restated effective January 1, 1988) to retired
non-employee directors of Cleveland-Cliffs; and

WHEREAS, Cleveland-Cliffs has reserved the right, with the Trustee, pursuant to
Section 12 of Trust Agreement No. 8, to amend Trust Agreement No. 8 without the
consent of any Trust Beneficiaries, as defined in Trust Agreement No. 8.

NOW, THEREFORE, Cleveland-Cliffs and the Trustee hereby agree that Trust
Agreement No. 8 shall be amended as follows:

1. The second sentence of Section 1(b) of Trust Agreement No. 8 is hereby
amended to read as follows:

“The term “Change of Control” shall mean the occurrence of any of the following
events:

 



--------------------------------------------------------------------------------

(i) Cleveland-Cliffs shall merge into itself, or be merged or consolidated with,
another corporation and as a result of such merger or consolidation less than
70% of the outstanding voting securities of the surviving or resulting
corporation shall be owned in the aggregate by the former shareholders of
Cleveland-Cliffs as the same shall have existed immediately prior to such merger
or consolidation;

(ii) Cleveland-Cliffs shall sell or transfer to one or more persons,
corporations or entities, in a single transaction or a series of related
transactions, more than one-half of the assets accounted for on the Statement of
Consolidated Financial Position of Cleveland-Cliffs as “properties” or
“investments in associated companies” (or such replacements for these accounts
as may be adopted from time to time) unless by an affirmative vote of two-thirds
of the members of the Board of Directors, the transaction or transactions are
exempted from the operation of this provision based on a good faith finding that
the transaction or transactions are not within the intended scope of this
definition for purposes of this instrument;

(iii) a person within the meaning of Section 3(a)(9) or of Section 13(d)(3) (as
in effect on the date hereof) of the Securities Exchange Act of 1934, shall
become the beneficial owner (as defined in Rule l3d-3 of the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934) of 30% or
more of the outstanding voting securities of Cleveland-Cliffs (whether directly
or indirectly); or

 

2



--------------------------------------------------------------------------------

(iv) during any period of three consecutive years, including, without
limitation, the year 1991, individuals who at the beginning of any such period
constitute the Board of Directors of Cleveland-Cliffs cease, for any reason, to
constitute at least a majority thereof, unless the election, or the nomination
for election by the shareholders of Cleveland-Cliffs, of each Director first
elected during any such period was approved by a vote of at least one-third of
the Directors of Cleveland-Cliffs who are Directors of Cleveland-Cliffs on the
date of the beginning of any such period.”

IN WITNESS WHEREOF, Cleveland-Cliffs and the Trustee have caused counterparts of
this First Amendment to Trust Agreement No. 8 to be executed on March 9, 1992.

 

CLEVELAND-CLIFFS INC By:    /s/    R.F. Novak Its:   V.P. of Human Resources  

 

AMERITRUST COMPANY NATIONAL ASSOCIATION

By:    /s/    J.R. Russell  

 

Its:  

Vice President

 

 

3000F

 

3